ON CONFESSION OF ERROR

PER CURIAM.
The defendant argues her convictions and sentences on Counts V, VI, and VII for armed false imprisonment should be reversed because the record establishes she was unarmed. She argues the proper remedy is for the trial court to vacate the armed false imprisonment convictions, enter convictions for simple false imprisonment as third-degree felonies, and resen-tence her on those counts. She recognizes this remedy will not affect her ultimate prison term as she is still serving concurrent, ten-year prison sentences on Counts I through IV. The state confesses error. We agree.

Reversed and remanded for resentenc-ing on Counts V, VI, VII.

Ciklin, C.J., Warner and Gerber, JJ., concur.